Citation Nr: 0327628	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  97-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the left great toe and left third toe, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for scars 
of the mid-finger of the right hand and the left axilla.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from March 1944 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 1999 a personal hearing was held at the RO by the 
undersigned Veterans Law Judge. 

This case was previously before the Board in January 2000 and 
in May 2001.  In January 2000 the Board remanded the case to 
obtain additional clinical information.  In May 2001, the 
Board denied the claim of entitlement to a compensable 
evaluation for a left varicocele and that issue is no longer 
before the Board.  In the May 2001 decision the Board also 
remanded the issues of compensable ratings for residuals of 
fractures of the left great and third toes, and scars of the 
mid-finger of the right hand and left axilla to obtain 
additional clinical data.  In January 2003 the RO awarded a 
10 percent disability evaluation for residuals of fractures 
of the left great and third toes.    


FINDINGS OF FACT

1.  The residuals of fractures of the left great toe and left 
third toe are productive of a hallux valgus deformity which 
has existed during the period contemplated by this appeal. 

2.  The scars of the mid-finger of the right hand and left 
axilla are well healed, are not tender or painful, do not 
affect limitation of function, do not exceed 144 inches or 
greater, and are not unstable.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 10 percent 
(but no higher), effective from July 1, 1997, for hallux 
valgus as residual of fractures of the left great toe and 
left third toe are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71, Diagnostic Code 5280 (2003).

2.  The criteria for the assignment of a compensable rating 
for the service-connected scars of the mid-finger of the 
right hand and left axilla are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7804,7805 (2002); Diagnostic Codes 7802, 7803, 7804, 7805 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Except for the additional development actions addressed in 
the remand portion of this decision, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes the veteran's service medical 
records and VA treatment records.  Furthermore, the veteran 
has been afforded VA medical examinations to evaluate his 
service-connected disorders.  With regard to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased evaluations.  
The discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  All information requested in the January 2000 and 
May 2001 Board remands has been obtained.  In an June and 
October 2002 letters from the RO, and in the January 2003 
Supplemental Statement of the Case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.   

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the appellant has indicated in a February 2003 
Appeal Status Election Form that he has no further evidence 
to submit and that he wishes to expedite his appeal.  He 
requested that his appeal be sent to the Board.  The Board 
therefore finds that there is no prejudice to the appellant 
as a result of any legal deficiency in the VCAA notice 
furnished by pursuant to the invalidated regulation and that 
no useful purpose would be served by further delaying 
appellate review to provide corrected notice that the 
appellant has one year to provide additional information or 
evidence.  It is clear that the veteran seeks appellate 
review without further delay.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Diagnostic Code 5280 provides for a maximum 10 percent 
evaluation for unilateral hallux valgus.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Under the new criteria for scars, 
Diagnostic Code 7804 provides a 10 percent disability 
evaluation for superficial scars, painful on examination.  
Under new Diagnostic Code 7802, scars other than head, face, 
or neck that are superficial and that do not cause limitation 
of motion, a 10 percent disability evaluation is available 
for scar area or areas 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118 (2003).  
Diagnostic Code 7803 provides a 10 percent disability 
evaluation for a superficial unstable scar.  Note (1) 
indicates a superficial scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  

Under previous criteria (in effect prior to July 31, 2002), 
Diagnostic Code 7804 provided a 10 percent disability 
evaluation for superficial scars tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 (2002).  
Diagnostic Code 7805, provided that other scars are rated on 
limitation of motion of an affected part.  

I.  Residuals of Fractures of the Left Great Toe and Left 
Third Toe

In January 2003, the RO increased the veteran's left great 
toe and left third toe disability evaluation from 0 to 10 
percent pursuant to Diagnostic Code 5280, unilateral hallux 
valgus.  This increase was effective from July 15, 2002, the 
date of a VA examination showing the hallux valgus.

Diagnostic Code 5280 provides for a maximum rating of 10 
percent for unilateral hallux valgus.  The RO has assigned 
such a 10 percent rating under this Code.  

However, it appears that the RO has assigned a July 15, 2002, 
effective date for the increase to 10 percent on a finding 
that the record does not show that the hallus valgus of the 
left foot existed prior to that date.  The Board is unable to 
agree.  The record suggests that this deformity has been in 
existence during the course of the appeal.  For example, a 
clinical record dated in October 1998 notes that the second 
toe on the left foot goes under the great toe.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the 10 percent rating should be effective from 
July 1, 1997, the date of the veteran's claim for an 
increased rating.  

II.  Scars of the Mid-Finger of the Right Hand and Left 
Axilla

Service records indicate that the veteran sustained an 
abscess of the right middle finger resulting in a scar and 
biopsy of a gland in the left axilla resulting in a scar.  
Shortly after service a VA medical examination in 1948, the 
right middle finger scar was measured at 1/2 inches in length, 
and the left axilla scar was 3 inches in length.  It was 
reported that the left axilla scar did not cause disability 
of the left upper extremity.  Both scars were scars were 
described as well healed and non-tender.  

A personal hearing was held at the RO in August 1999 that was 
conducted by the undersigned Veterans Law Judge.  The veteran 
testified that in the winter the scar on his middle finger 
became tender and sensitive.  He stated that the scar ached 
in the summer and burned and that he used a salve on it that 
helped.  The veteran stated that he was unable to raise his 
arm high because of the left axilla scar.  He testified that 
when he raised his arm the left axilla scar pulled.       

At a VA medical examination in July 2002 it was reported that 
the right long finger scar was well healed.  The left axilla 
scar was described as 8 centimeters long and well healed.  

A review of the clinical data shows that both the right hand 
mid-finger and left axilla scars are essentially 
asymptomatic.  It is important to note that both scars have 
been described as well healed.  Most importantly, there is no 
evidence that either of the scars is tender or painful on 
examination; affect limitation of motion; exceed an area of 
144 square inches (929 square centimeters) or greater; or are 
unstable.  

When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The RO has considered this issue under both 
criteria, but has denied a compensable rating.  The Board 
agrees with the RO's finding in this regard.  Under either 
the old or new rating criteria, it is apparent that the scars 
of the mid-finger of the right hand and the left axilla do 
not equate to a higher disability evaluation.  The Board 
acknowledges that at the August 1999 personal hearing, the 
veteran reported several complaints and symptoms regarding 
his right mid-finger scar and his left axilla scar.  However, 
his subjective complaints and symptoms are not supported by 
any objective findings.  VA examination in July 2002 
essentially showed the scars to be non-tender and non-
painful.  The scars were described by the examiner as well-
healed.  The Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for the service-connected scars.


ORDER

Entitlement to a 10 percent rating (but no higher), effective 
from July 1, 1997, for hallux valgus as a residual of 
fractures of the left great toe and left third toe is 
warranted.  To this extent, the appeal is granted. 

Entitlement to a compensable rating for scars of the mid-
finger of the right hand and the left axilla is not 
warranted.  To this extent, the appeal is denied. 


REMAND

Service connection has been established for residuals of 
fractures of the left great toe and left third toe.  By 
rating decision in January 2003, the RO assigned a 10 percent 
rating based on medical evidence showing hallux valgus as a 
residual of the fractures.  The propriety of the 10 percent 
rating, and the effective date therefore, have been addressed 
by the Board earlier in this decision. 

However, despite the earlier remand, it is still unclear 
whether there are any other disorders which are residuals of 
fractures of the left great and left third toes.  The record 
includes medical evidence of arthritis of the feet, and there 
is an indication of limitation of motion.  Further action is 
necessary to obtain a medical opinion as to the etiology of 
these and any other left foot disorders.  

Further, the record suggests that the veteran underwent a VA 
bones examination in May 2000, but the report of this 
examination does not appear to be included in the claims 
file.  Appropriate action in this regard is therefore also 
necessary.  



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The report of any VA bones 
examination for evaluation of the 
veteran's left foot conducted in May 2000 
should be obtained and associated with 
the claims file. 

2.  The veteran should be scheduled for 
special VA foot examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should clearly 
list any disorders which are related to 
the fractures of the left great toe and 
left third toe, as opposed to being 
related to any other diseases or 
injuries.  The examiner should also 
specifically indicate whether any 
arthritis of the left foot is related to 
the fractures of the left great toe and 
left third toe.  A detailed rationale is 
requested for all opinions offered. 

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine if an increased rating (or 
separate ratings) are warranted for all 
residuals of the fractures of the left 
great toe and left third toe.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



